PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/556,034
Filing Date: 28 Nov 2014
Appellant(s): Hallett et al.



__________________
Joshua Tucker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 28, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3 and 5-29 are rejected under 112(a)
Claims 1-3 and 5-29 are rejected under 112(b)
Claims 1-3 and 5-29 are rejected under 103
NEW GROUNDS OF REJECTION
NONE.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.

(2) Response to Argument
MPEP 2161.01 (I) states:
I.    DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION
The 35 U.S.C. 112(a)  or first paragraph of pre-AIA  35 U.S.C. 112  contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification"); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a) ]"); cf. id. ("A claim will not be invalidated on [§] 112  grounds simply because the Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that "so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description."). See also Rivera v. Int'l Trade Comm’n, 857 F.3d 1315, 1319-21 (Fed. Cir. 2017) (affirming the Commission’s findings that "the specification did not provide the necessary written description support for the full breadth of the asserted claims," where the claims were broadly drawn to a "container . . . adapted to hold brewing material" while the specification disclosed only a "pod adapter assembly" or "receptacle" designed to hold a "pod").
Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.").
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.
how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112 ]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a)

	Appellants’ invention is a computer implemented method and system for preventing loss by the determination of a given activity at a venue.  The given activity is a “suspicious” activity (i.e. theft).  While the claim recites a “given activity,” the claims originally recited the 
	Since the invention is computer implemented, the heart of the invention lies in the software and algorithms that enable a generic processor to make such determinations.  As recited in the relevant section of the MPEP above: “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed,’”  and “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as ‘a finite sequence of steps for 
	To support appellants’ argument, appellants first refers to paragraph 96.  This paragraph refers to the determination of activities considered suspicious by an External system.  The function of this system is not clearly explained.  It also refers to a user reviewing a video tape which is not a machine implemented activity since it requires a human.  Appellants also refers to Box 702 which requires the function of an Event manager.  However, the confusing nature of the disclosure does not make clear how the Event manager operates.  The disclosure fails to show how the combination of events results in the determination of a suspicious event.  The user is left to speculate.  
	With respect to the rejections under 112(b), it is recognized that appellants may be their own lexicographer, however, they may not use vague terms without proper definition.  A “given activity” has no plain or defined meaning.  Merely saying that it “indicates that the activity is designated as an activity at issue in the operation of the claimed techniques” is a circular argument. It does not inform the public of the metes and bounds of the invention.  Similarly, saying that a human reviewer classifies the activity add no clarity. What one person considers a given activity may be different than what another person presumes.  Therefore, the term and the claims, are indefinite.
	With respect to claims 26-29, these claims use the language “steps for  processing …”.  This suggests a plurality of undefined steps.  There may be a plurality of different steps to achieve the processing functions that are not defined.  The lack of essential details is further evidence of lack of possession of the claimed invention.
	With respect to the rejections under 103, it is acknowledged that appellants provides no arguments for all of the independent claim and many of the dependent claims.  Arguments are only provided for dependent claims 18, 24, and 26-29.  It is presumed that appellants has conceded to the non-patentablitly of the non-addressed claims. 

	The Examiner is perplexed by the reference to page 9 of the Office action.  This page does not correspond to claim 18 and the cited language is not present on the page or in the claims.  The Official notice with respect to both rejections of claim 18 were not objected to at the time they were made.  Thus, they are considered admitted prior art according to the MPEP.  Any objections at this time should be considered untimely.  The Examiner has provided reasoning and citations that it would have been obvious to provide an alert to a venue operator when a suspected device is detected.  Where an image has been associated within a databased, it would also have been obvious to use that image to identify the suspect since one cannot determine a person just by the presence of a device if there are many people.
	With respect to the rejections of claims 24 and 26-29, these claims use the language of steps for determining and steps for processing.  Since the steps are not articulated, the Examiner used a best efforts attempt to address the missing steps based on the recited functions.
	Appellants argue that the Examiner improperly used inherency on pages 6 and 13 of the Office action. The Examiner disagrees.  The Examiner comments are intended to define the state of knowledge of one of ordinary skill in the art at the time of the invention.  By stating that signal strength is known in the art to establish distance is a characterization of the level of skill in the art.  It is not a statement of inherency. Even if that is not the only method used to determine 
	Finally, appellants argue that Marshall does not appear to qualify as prior art.  This is a strange statement.  Either a reference is or is not prior art.  Appearances do not matter.  A claim to priority to a provisional application does not make the filing date of the provisional application the effective date for prior art references.  The provisional application must disclose the claimed subject matter in its entirety.  In other words, the provisional application must show that appellants had possession of the invention at the time of filing of the provisional application.  The Examiner has indicated in his remarks on the storage of the distance between the mobile device and the reader is not disclosed in the provisional application.  Appellants cite paragraphs 10-12 as rebuttal evidence.  However, a review of those paragraphs fails to teach the deficiency as noted by the Examiner.  Further, the Examiner has also provided an alternative rejection using a different reference that teaches the same limitations. The rejections are based on the references.  The Examiner is not required to point out where every limitation is found in the reference.  A reference merely has to provide sufficient suggestion to one of ordinary skill in the art such that the combination or modification would have been obvious via motivation.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Albert K Wong/
Albert K Wong
Conferees:

                                                                                                                                                                                                     /QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.